UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

UNITED STATES OF AMERICA

                                            Plaintiff,
       v.                                                         1:18-CV-542

PAUL R. INMAN,

                                Defendant.
________________________________________

Thomas J. McAvoy, Senior District Judge.


                                     DECISION & ORDER

       The Plaintiff moves for default judgment in this action concerning an unpaid

student-loan obligation. The United States filed this action on May 4, 2018, alleging that

Defendant Paul R. Inman signed a promissory note related to a student loan, that the

Plaintiff had demanded payment, and that Defendant had failed to meet his obligation.

See dkt. # 1.

       Defendant was served with the Complaint, but did not file an answer. See dkt. # 4.

On June 21, 2018, Plaintiff filed a request for entry of default with the Court. See dkt. # 8.

The Clerk’s office entered default on June 22, 2018. See dkt. # 10. On July 19, 2018, the

United States filed the instant motion for default judgment.

       Though the Court is to “[accept] as true all well pleaded allegations against a

defaulting defendant for purposes of determining liability,” the Plaintiff is still required to

present evidence to establish the amount of damages. Finkel v. Romanowicz, 577 F.3d

79, 83 n.6 (2d Cir. 2009). Thus, “the quantum of damages must be established by proof

unless the amount is liquidated or susceptible to mathematical computation.” Flaks v.

                                                1
Koegel, 504 F.2d 702, 707 (2d Cir. 1974). Though “‘the court must ensure that there is a

basis for the damages specified in a default judgment, it may, but need not, make the

determination through a hearing.’” Bravado Int’l Group Merch. Servcs. v. Ninna, Inc., 655

F.Supp.2d 177, 190 (E.D.N.Y. 2009) (quoting Fustok v. Conticommodity Servs., Inc., 122

F.R.D. 151, 156 (S.D.N.Y. 1988)). Instead, “the court may rely on detailed affidavits or

documentary evidence . . . to evaluate the proposed sum.” Fustok, 122 F.R.D. at 156.

       While the Complaint contains some calculation of the amount Defendant owes, the

instant motion for default judgment does not. The United States simply asks the Court to

enter default judgment without proposing any specific amount or providing any

documentation as to the amount of judgment the Court should enter. W ithout such

information, the Court must deny the motion.

       The Court will GRANT the motion with respect to liability and DENY the motion with

leave to renew with respect to damages. The United States shall submit a renewed

motion with proper documentation of the amount allegedly owed within 14 days of the date

of this Order. Failure to file proper documentation may cause the Court to conclude that

the United States has abandoned its attem pts to collect damages on the Defendant’s

default.

IT IS SO ORDERED.

Dated:October 5, 2018




                                               2
